Opinion by
Kephart, J.,
The defendant whs convicted of larceny. The reason urged for the reversal of the judgment is the failure of the Commonwealth to identify the property recovered as being the property stolen. The facts develop that the *275prosecutor was standing at a stall along the street making some purchases. He noticed the defendant with two men close by. After the purchases were made he put some .change and a two dollar bill in his left trouser pocket and started to walk away when he felt something brush against his left coat pocket. He immediately reached in his pocket and found the bill gone. He then called an officer to arrest the defendant and his companions who were moving rapidly away. Defendant was arrested and endeavored to make his escape while the officer was trying to secure his companions. He was then searched and a crumpled two dollar bill was found in his pocket separate from his other money. The prosecutor did not identify the bill as being his further than the testimony here narrated. There is no question but that money of the amount claimed was stolen and that a similar amount was found in the defendant’s possession. The defendant was next to the prosecutor and near enough to him to have picked his pocket. There are many means of identification of property of sufficient probative value to sustain a finding of ownership. There may be direct evidence of the identification or such circumstances from which the natural and probable inference would be that of identification. This entire occurrence covered a short period of time. The only persons on the scene were those here mentioned. There were no intervening acts presented which might weaken the hypothesis of guilt created by the combination of acts here presented. The question as to the possibility of this bill getting beyond the immediate actors, limited to the prosecutor, the defendant, and his' companions, with the defendant nearest the prosecutor in a position where he could have abstracted the bill, and the defendant’s subsequent conduct, are all matters from which identification may be found by the jury. The actual physical identification is thus supplied by the logical inference from the circumstances here related, none the least of *276which, is the effort on the part of the defendant to make his escape and the successful escape of his companions.
The assignments of error are overruled, the judgment is affirmed, and the record will be remitted that the defendant may serve the unexpired term for which he was sentenced.